 

Exhibit 10.6 

 

Amendment to Amended and Restated Call Option Agreement

 

This amendment to AMENDED AND RESTATED CALL OPTION AGREEMENT (this “Amendment”)
is made and entered into as of March 26, 2016 (the “Effective Date”), between
Jia Zhi Hong and Zhao Bin, residents of the People’s Republic of China and Huo
Yong Lin, a resident of Hong Kong Special Administration Region (referred to
herein together as the “Parties” and individually as a “Party”).

 

RECITALS

 

WHEREAS, Zhao Bin and Jia Zhi Hong as the Purchasers and Huo Yong Lin as the
Seller entered the AMENDED AND RESTATED CALL OPTION AGREEMENT on December 17,
2014;

 

WHEREAS, Zhao Bin has not served as general manager of either Wuhan Kingold
Jewelry Company Limited or any related company anymore;

 

WHEREAS, Article 2.2 of the AMENDED AND RESTATED CALL OPTION AGREEMENT provides
that the “The Call Right shall be exercisable by Purchasers, by delivering a
Call Exercise Notice at any time during the period (the “Exercise Period”)
commencing on the day that shall be 30 days subsequent to the date that the
Reverse Acquisition is closed and ending at 6:30 p.m. (New York time) on the
fifth anniversary date therefrom (such date or the earlier expiration of the
Call Right is referred to herein as the “Expiration Date”).”

 

WHEREAS, although the Exercise Period has passed, Parties have continuously
intended that the Exercise Period should remain open, and further desire to
ratify such Exercise Period, to extend it for another five-year period and to
keep the effectiveness of the AMENDED AND RESTATED CALL OPTION AGREEMENT
accordingly.

 

AGREEMENT

 

  1. Parties agree that Zhao Bin has ceased to be a party of the AMENDED AND
RESTATED CALL OPTION AGREEMENT, as amended.

 

  2. The Exercise Period is extended for another five years, and the Expiration
Date is extended accordingly.

 

  3. This Amendment is effective as of March 26, 2016.

 

[End of Amendment – Signature Page Follows]

 

 

 

 

Signature Page

  

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

    /s/ Zhao Bin     Zhao Bin           /s/ Jia Zhi Hong     Jia Zhi Hong      
    /s/ Huo Yong Lin     Huo Yong Lin       Acknowledged and agreed to:     Yi
Huang, as Collateral Agent     By:  /s/ Yi Huang            

 

 

 